Citation Nr: 0427479	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
October 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma (RO).  The appellant is the 
veteran's son.  The veteran died in March 1970.                    

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In the instant case, the appellant contends, in essence, that 
he should receive retroactive VA education benefits.  
Specifically, the appellant maintains that he should have 
been issued VA education benefits while he was a graduate 
student, from ages 21 to 24.  

In a letter from the appellant to the RO, dated in January 
2002, the appellant stated that he had attended Nebraska 
Wesleyan University as an undergraduate student, from August 
1977 to May 1981.  The appellant noted that he had received 
an undergraduate degree in Sociology/Social Work upon his 
graduation from Nebraska Wesleyan University.  He indicated 
that while he was a student at Nebraska Wesleyan University, 
he had received VA education benefits because his late father 
had been declared medically disabled upon his discharge from 
the Army.  According to the appellant, after graduating from 
Nebraska Wesleyan University, he was accepted into the City 
Planning Program at the University of Nebraska.  The 
appellant reported that he had attended the University of 
Nebraska as a graduate student, from August 1981 to May 1982.  
He stated that during that period of time, his VA education 
benefits were "cut off without any explanation."  The 
appellant indicated that he had assumed that since he was 
continuing his education without any breaks, he would have 
continued to have received benefits.  According to the 
appellant, he left the University of Nebraska after one year 
and transferred to Howard University in Washington, D.C.  The 
appellant noted that he had attended Howard University from 
August 1982 to May 1984, and that he had graduated with a 
Masters in City Planning.      

In this case, a copy of the Veterans' Identification Screen 
(VIS) shows that the veteran had active military service from 
February 1941 to October 1943, and that he died in March 
1970.  In addition, a Chapter 35 Eligibility Information 
Exchange report reflects that the effective date of the 
veteran's permanent and total disablement was December 14, 
1953, and that he had been rated as 100 percent "service-
connected disabled continuously from December 14, 1953, to 
the date of his death."  The report further shows that the 
appellant's eligibility for Chapter 35 benefits had been 
established based on the veteran's death.  It was also noted 
that a rating decision, dated on September 1, 1999, granted 
entitlement to Dependency and Indemnity Compensation (DIC), 
and that basic eligibility to Dependents' Educational 
Assistance was established from April 15, 1999.  According to 
the report, the date of notification of the rating was on 
September 2, 1999.      

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as a result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by VA concerned as missing in action, captured in line 
of duty by a hostile force, or forcibly detained or interned 
in line of duty by a foreign Government or power.  38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2003).  The basic beginning date of an eligible 
child's period of eligibility is his or her 18th birthday, or 
successful completion of secondary schooling, whichever 
occurs first; the basic ending date is the eligible child's 
26th birthday.  38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. 
§ 21.3041(a), (c) (2003). 

In this case, as previously stated, the appellant contends 
that while he attended Nebraska Wesleyan University, from 
August 1977 to May 1981, he had received VA educational 
assistance benefits.  However, there is no evidence of record 
showing that the appellant received VA education benefits 
while he was an undergraduate student at Nebraska Wesleyan 
University.  In addition, according to the Chapter 35 
Eligibility Information Exchange report, the appellant's 
basic eligibility to Dependents' Educational Assistance was 
not established until April 15, 1999.  As the information 
before the Board is limited to the appellant's education 
folder, unaccompanied by the veteran's VA claims file, the 
facts of this case remain unclear and the issue is not ready 
for appellate review.  Rather, remand, to associate the 
veteran's claims file with the appellant's education folder 
for the purpose of review by the Board, to specifically 
include a review of any award letters which notified the 
appellant of his receipt of Chapter 35 educational assistance 
benefits, is warranted.

Accordingly, this case is remanded to the RO for the 
following actions: 

The RO should associate the veteran's 
claims file with the appellant's 
education folder.  Any request to obtain 
the veteran's claims file should include 
the veteran's name, claim number, and 
social security number.  Thereafter, if 
the benefit on appeal remains denied, the 
RO shall issue the appellant a 
supplemental statement of the case, and 
he should be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.   



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

